— In a proceeding to quash subpoenas duces tecum, petitioners appeal from an order of the Supreme Court, Kings County, entered January 17, 1978, which denied their application. Order modified, on the law, by adding thereto a provision reducing the scope of the subpoenaed materials to include only the books and records sought for the years 1976, 1977 and 1978. As so modified, order affirmed, without costs or disbursements. The subpoena was overbroad to the extent indicated (see United States v Dionisio, 410 US 1, 11-12; Oklahoma Press Pub. Co. v Walling, 327 US 186, 208; Hale v Henkel, 201 US 43, 76-77). Hopkins, J. P., Damiani, O’Connor and Mangano, JJ., concur.